           Case 1:19-cv-11654-ALC Document 23 Filed 09/14/20 Page 1 of 2


                                    SEWARD           &    KISSE L LLP
                                           ONE BATTERY PARK PLAZA
                                          NEW YORK, NEW YORK 10004

BRUCE G. PAULSEN                             TELEPHONE: (212) 574-1 200                               901 KSTREET, NW
     PARTNER                                  FACSIM ILE: (212) 480-8421                            WASHINGTON, DC 20001
  (212) 574-1533                                 WWW.SEWKJS.COM                                   TELEPHONE: (202) 737-8833
paulsen@sewkis.com                                                                                 FACSIMILE: (202) 737-5184




                                                              September 14, 2020

VIA ECF

Hon. Andrew L. Carter, Jr.
United States District Court
Southern District of New York
40 Foley Square, Room 435
New York, NY 10007

             Re:        Commodities & Minerals Enterprise Ltd. v. CVG
                        Ferrominera Orinoco, C.A., No. 19 Civ. 11654

Dear Judge Carter:

        We write on behalf of Plaintiff Commodities & Minerals Enterprise Ltd. (“CME”) to
respond to CVG Ferrominera Orinoco C.A.’s (“FMO”) Response to Order to Show Cause (Doc.
21), filed on September 8, 2020, which requests that CME’s Petition be deemed opposed, and
that FMO be afforded thirty days from the Court’s ruling on the Order to Show Cause to respond
to the Petition. For the reasons set forth below, CME believes that FMO’s request should be
denied. However, if this Court is inclined to grant FMO’s request, CME respectfully requests
that the Court require FMO to respond to the Petition within twenty-one days, and that CME be
given fourteen days thereafter to file a reply.

        As noted in CME’s letter dated August 31, 2020 (Doc. 18), FMO has had notice of these
proceedings since at least March 2020, if not earlier. While FMO’s President purports to justify
FMO’s failure to timely oppose the Petition, FMO’s behavior in the underlying arbitration
suggests that its inaction here is part of a larger pattern and practice designed to delay CME’s
ability to collect on the significant award issued by the panel in the underlying arbitration
proceeding. 1 See id. at 2-3. Indeed, FMO has had multiple opportunities over the last nine
months to advise the Court of its situation and seek additional time to respond. Instead, FMO
chose to wait until the eleventh hour to appear in this case.

      CME does not intend to respond in this letter to every inaccuracy in FMO’s submission,
which goes well beyond whether FMO has shown good cause for its inordinate delay. For

1
 Likewise, in the related Rule B attachment proceeding pending before this Court, FMO requested – and received –
an extension of time to oppose CME’s motion to lift the stay, but ultimately failed to submit any such opposition.
See 16-cv-861, Docs. 114, 116.
          Case 1:19-cv-11654-ALC Document 23 Filed 09/14/20 Page 2 of 2

Hon. Andrew L. Carter, Jr.
September 14, 2020
Page 2

example, FMO contends that it is CME that was dilatory in filing its confirmation proceeding
(Doc. 21 at 5), but ignores that parties may bring confirmation proceedings for arbitral awards
falling under the United Nations Convention on the Recognition and Enforcement of Foreign
Arbitral Award within three years – not one, as FMO contends. See 9. U.S.C. § 207.

        FMO’s complaints about service are likewise meritless. For example, FMO does not
dispute that CME sent its Petition papers to five of FMO’s attorneys at eight different locations
around the world using multiple methods of mailing – or that CME served those papers on FMO
itself by certified international mail, first class international mail, and hand courier. See Docs. 9,
12, 15, 16. Further, and contrary to FMO’s assertion (Doc. 21 at 6-8), Section 9 of the Federal
Arbitration Act (the “FAA”) does not require that a petitioner serve a summons on a respondent
in a confirmation proceeding – rather, it states only that “[n]otice of the application shall be
served upon the adverse party.” As such, a notice of petition (such as was served here, see Doc.
5) is sufficient. See Louis Dreyfus Corp. v. Vandini, 607 F.2d 996, 996 (2d Cir. 1979) (“Section
9 of the Arbitration Act does not require service of a summons and complaint upon a respondent,
but merely ‘[notice] of the application … [whereupon] the court shall have jurisdiction of such
party as though he had appeared generally in the proceeding.’”); Home Ins. Co. v.
RHA/Pennsylvania Nursing Homes, 113 F. Supp. 2d 633, 635 n.10 (S.D.N.Y. 2000) (“Section
9 of the Act contemplates only that ‘notice of the application’ to confirm the award be served,
not a summons. . . . Respondent was served with a notice of petition, thus satisfying that
requirement.”) (emphasis added); Scandinavian Reinsurance Co. v. St. Paul Fire & Marine Ins.
Co., 732 F. Supp. 2d 293, 305 and n.2 (S.D.N.Y. Feb. 23, 2010), rev’d on other grounds, 668
F.3d 60 (2d Cir. 2012) (declining to hold that summons was required to be served on foreign
private parties in case involving petition to vacate arbitration award under Section 12 of the
FAA, which has same service requirements as Section 9); Assoc. Indus. Ins. Co. v. Excalibur
Reinsurance Corp., No. 13-cv-8239, 2014 U.S. Dist. LEXIS 169163, *10 (S.D.N.Y. Nov. 26,
2014) (no summons required to commence proceeding to vacate arbitration award).

        Notwithstanding the foregoing, if this Court is inclined to grant FMO’s request for
additional time to oppose CME’s Petition, CME respectfully requests that the Court require
FMO to file any such opposition within twenty-one days, and allow CME fourteen days
thereafter to file its reply. CME’s Petition has been pending since December 2019, and, as
evidenced by FMO’s submission, FMO intends to re-assert many of the same arguments raised
in the underlying arbitration. FMO has had ample time to marshal its arguments in opposition,
and has no excuse for further delay.

       We thank the Court for its consideration of this matter.



                                                      Respectfully yours,

                                                         /s Bruce G. Paulsen
                                                      Bruce G. Paulsen
